            Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 1 of 14



 1   Brandon H. Brown (SBN 266347)
     bhbrown@kirkland.com
 2   Barbara N. Barath (SBN 268146)
     barbara.barath@kirkland.com
 3   KIRKLAND & ELLIS LLP
     555 California Street
 4   San Francisco, CA 94104
     Telephone: (415) 439-1400
 5   Facsimile: (415) 439-1500

 6   Christopher M. Lawless (SBN 268952)
     christopher.lawless@kirkland.com
 7   KIRKLAND & ELLIS LLP
     555 South Flower Street
 8   Los Angeles, CA 90071
     Telephone: (213) 680-8400
 9   Facsimile: (213) 680-8500

10   Gregory S. Arovas (pro hac vice to be filed)
     greg.arovas@kirkland.com
11   Todd M. Friedman (pro hac vice to be filed)
     tfriedman@kirkland.com
12   KIRKLAND & ELLIS LLP
     601 Lexington Avenue
13   New York, NY 10022
     Telephone: (212) 446-4800
14   Facsimile: (212) 446-4900
15   Attorneys for Plaintiff Intel Corporation
16                               UNITED STATES DISTRICT COURT
17                            NORTHERN DISTRICT OF CALIFORNIA
18   INTEL CORPORATION,            )                CASE NO. 3:21-cv-3398
                                   )
19             Plaintiff,          )                COMPLAINT FOR DECLARATORY
                                   )                JUDGMENT
20        v.                       )
                                   )                DEMAND FOR JURY TRIAL
21   TRENCHANT BLADE TECHNOLOGIES, )
     LLC AND LONGHORN IP LLC,      )
22                                 )
               Defendants.         )
23                                 )
24

25

26

27

28
     Complaint for Declaratory Judgment                             Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 2 of 14



 1           Plaintiff Intel Corporation (“Intel”), for its Complaint against Defendants Trenchant Blade

 2   Technologies, LLC (“Trenchant”) and Longhorn IP LLC (“Longhorn”) (collectively, “Defendants”),

 3   alleges as follows. Each allegation in this Complaint either has evidentiary support based on public

 4   information available to Intel or disclosures from Defendants, or is likely to have evidentiary support after

 5   a reasonable opportunity for further investigation and discovery.

 6                                        NATURE OF THE ACTION

 7           1.      This action arises from Defendants’ efforts at enforcement of United States Patent No.

 8   7,056,821 (the “’821 Patent”), U.S. Patent No. 6,720,619 (the “’619 Patent”), U.S. Patent No.

 9   7,511,332 (the “’332 Patent”), U.S. Patent No. 7,498,642 (the “’642 Patent”), or U.S. Patent No.

10   7,494,846 (the “’846 Patent”) (collectively, the “Patents-in-Suit”). Intel asserts claims for declaratory

11   judgment of non-infringement of the Patents-in-Suit pursuant to the Declaratory Judgment Act,

12   28 U.S.C. §§ 2201-02, and the Patent Laws of the United States, 35 U.S.C. § 100 et seq., and for such

13   other relief as the Court deems just and proper.

14                                                THE PARTIES

15           2.      Intel is a corporation organized and existing under the laws of the State of Delaware

16   having its principal place of business at 2200 Mission College Boulevard, Santa Clara, California

17   95054. Intel does business in the Northern District of California (“District”).

18           3.      Upon information and belief, Trenchant is a limited liability company existing under

19   the laws of the state of Texas having its principal place of business at 5204 Bluewater Drive, Frisco,

20   Texas 75034. Upon information and belief, Trenchant is a non-practicing entity, which aims to license

21   its patent portfolio to others.

22           4.      Upon information and belief, Longhorn is a limited liability company existing under

23   the laws of the state of Texas having its principal place of business at 8105 Rasor Boulevard, Suite 210,

24   Plano, Texas 75024. Upon information and belief, Longhorn is a non-practicing entity, which aims to

25   license its patent portfolio to others.

26

27

28
      Complaint for Declaratory Judgment                1                              Case No. 3:21-cv-3398
               Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 3 of 14



 1                                         JURISDICTION AND VENUE

 2           5.          This Court has exclusive subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331,

 3   1338(a), 2201, and 2202, and the Patent Laws of the United States, 35 U.S.C. § 1 et seq.

 4           6.          Intel brings this suit based on an actual, substantial, and continuing justiciable

 5   controversy existing between Intel and Defendants regarding whether Intel’s products or processes

 6   infringe the Patents-in-Suit. As described in more detail below, this controversy arises out of

 7   Longhorn’s and Trenchant’s infringement assertions and licensing demands to Intel, in which

 8   Longhorn and Trenchant broadly allege that the Patents-in-Suit cover technologies implemented by

 9   Intel’s products and processes and that Intel requires a license. Intel accordingly requests a judicial

10   determination of its rights regarding the Patents-in-Suit.

11           7.          This Court has personal jurisdiction over Trenchant and Longhorn by virtue of their

12   sufficient minimum contacts with this forum. Upon information and belief, Defendants, directly or

13   through their agents and alter egos, have regularly conducted business activities in California, and this

14   action arises out of and relates to activities that Defendants have purposefully directed at California

15   and this District.       Among other things, Defendants purposefully directed allegations of patent

16   infringement to Intel, a resident of this District, by sending a patent assertion letter to Intel (the “Patent

17   Assertion Letter”) alleging that Intel and its affiliates/subsidiaries infringe one or more claims of the

18   Patents-in-Suit. The letter was addressed and directed to Intel’s Santa Clara, California office, which

19   is in this District. A true and correct copy of the Patent Assertion Letter is attached as Exhibit A.

20           8.          Defendants subsequently met with Intel representatives who are based in this District

21   and attended the meeting from this District to discuss Defendants’ infringement assertions. Additional

22   discussions relating to Defendants’ infringement allegations continued and included Intel

23   representatives who are based in this District and attended from this District.

24           9.          The Intel products and activities that Defendants accuse of infringing the Patents-in-

25   Suit were developed and/or performed by Intel, including development and sales activities taking place

26   in this District.

27

28
      Complaint for Declaratory Judgment                 2                              Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 4 of 14



 1          10.     Upon information and belief, Longhorn’s associated entities, including Trenchant,

 2   Katana Silicon Technologies, LLC (“KST”), Lone Star Silicon Innovations LLC (“Lone Star”), and

 3   others, are alter egos of Longhorn. Upon information and belief, Longhorn dominates and controls

 4   the actions of its associated entities and, specifically, directs and controls their patent enforcement

 5   activities. Longhorn’s associated entities do not appear to have separate websites, and are identified

 6   on Longhorn’s website, longhornip.com, as mere “Portfolio” entities holding IP assets for the benefit

 7   of Longhorn.

 8          11.     Upon information and belief, Longhorn’s associated entities, under the control of

 9   Longhorn President and CEO Khaled Fekih-Romdhane, have accused several companies residing in

10   this District of patent infringement. For example, KST brought an action for patent infringement

11   against Taiwan Semiconductor Manufacturing Company, Ltd. and two of its California subsidiaries

12   residing in this District (collectively, “TSMC”), in the Western District of Texas (Case No. 6:19-cv-

13   00695). Upon information and belief, Defendants obtained the Patents-in-Suit in a settlement of that

14   lawsuit. In particular, upon information and belief, Mr. Fekih-Romdhane caused Trenchant to be

15   created in January 2020 and caused TSMC to assign Trenchant the Patents-in-Suit.

16          12.     Further, Longhorn, by and through its subsidiary, Lone Star, filed lawsuits in this

17   District in 2017 against STMicroelectronics, Inc. (“STM”) (Case No. 3:17-cv-07206) and in 2018

18   against Micron Technology, Inc. (“Micron”) (Case No. 3:18-cv-01680). Further, Lone Star consented

19   to transfer of cases to this District from the Eastern District of Texas on several occasions. See Lone

20   Star Silicon Innovations LLC v. Renesas Electronics Corporation et al., Case No. 3:17-cv-03981 (N.D.

21   Cal.) (Dkt. No. 43); Lone Star Silicon Innovations LLC v. Semiconductor Manufacturing International

22   Corporation et al., Case No. 3:17-cv-03980 (N.D. Cal.) (Dkt. No. 33); Lone Star Silicon Innovations

23   LLC v. United Microelectronics Corporation et al., Case No. 3:17-cv-04033 (N.D. Cal.) (Dkt. No.

24   28); Lone Star Silicon Innovations LLC v. Toshiba Corporation et al., Case No. 3:17-cv-04034 (N.D.

25   Cal.) (Dkt. No. 153); Lone Star Silicon Innovations LLC v. Nanya Technology Corporation et al., Case

26   No. 3:17-cv-04032 (N.D. Cal.) (Dkt. No. 28). Upon information and belief, Longhorn representatives

27   traveled to California for these matters in furtherance of their patent licensing business.

28
      Complaint for Declaratory Judgment              3                              Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 5 of 14



 1          13.     Upon information and belief, Longhorn and its associated entities engage in licensing,

 2   patent acquisition, and litigation activities in this District, which activities Longhorn announces and

 3   advertises on Longhorn’s website, www.longhornip.com/news.

 4          14.     Upon information and belief, Mr. Fekih-Romdhane is the common representative of

 5   Longhorn’s associated entities, and he acts and negotiates on their collective behalf. For example,

 6   Mr. Fekih-Romdhane uses Longhorn IP letterhead and his Longhorn IP email address when

 7   communicating on behalf of Longhorn’s alter ego entities, including Trenchant. Mr. Fekih-Romdhane

 8   is also Trenchant’s sole manager. On information and belief, Trenchant has no employees of its own,

 9   and its registered place of business is Mr. Fekih-Romdhane’s home address. Trenchant executed a

10   licensing service agreement with Longhorn to act as Trenchant’s agent and monetize its patents.

11          15.     Upon information and belief, Mr. Fekih-Romdhane and Longhorn create entities for

12   the purpose of assigning intellectual property rights, widely licensing such rights, and bringing

13   infringement suits by and through its associated entities. Upon information and belief, Longhorn has

14   created its associated entities to allow its alter egos to assert infringement claims nationally or globally

15   while attempting to limit or insulate itself and its associated entities from being subject to personal

16   jurisdiction outside of Texas.

17          16.       Upon information and belief, Defendants and their agents and alter egos have sent, or

18   caused to be sent, other patent assertion and/or licensing demand letters to other persons and/or

19   companies in this District as part of its patent licensing business. Upon information and belief,

20   Defendants and their agents and alter egos have charged infringement and threatened litigation against

21   numerous companies residing and conducting business in this District.

22          17.     For example, in the patent assertion letter directed to Intel giving rise to this matter,

23   Defendants stated their intent to negotiate and enter into license agreements for the Patents-in-Suit

24   with companies either resident in this District or with operations and/or subsidiaries located in this

25   District, including “Samsung, Micron, SK hynix, Global Foundries, UMC, and SMIC.”

26          18.     Upon information and belief, Defendants sent such a patent assertion letter to at least

27   Samsung alleging that Samsung infringes the Trenchant patent portfolio, including at least the ’846,

28
      Complaint for Declaratory Judgment               4                              Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 6 of 14



 1   ’821, and ’619 patents at issue in this action. As a result, Samsung filed a declaratory judgment action

 2   in this District. See Samsung Electronics Co. Ltd. et al v. Trenchant Blade Technologies, LLC et al,

 3   Case No. 3:20-cv-08205 (N.D. Cal. Nov. 20, 2020), ECF No. 1. In that complaint, Samsung alleged

 4   that, prior to Samsung filing its complaint, Samsung and Defendants engaged in licensing negotiations

 5   that included Samsung representatives participating from this District.

 6          19.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391.

 7                                    INTRADISTRICT ASSIGNMENT
 8          20.     This case is an Intellectual Property Action under Civil Local Rule 3-2(c) and, pursuant

 9   to Civil Local Rule 3-5(b), shall be assigned on a district-wide basis.

10                                       FACTUAL ALLEGATIONS
                                            PATENTS-IN-SUIT
11

12          21.     The ’821 Patent states on its cover that it was issued on June 6, 2006, and names as

13   inventors Chin-Tien Yang of Hsinchu, Taiwan; Juan-Jann Jou of Tainan Hsien, Taiwan; Yu-Hua Lee

14   of Hsinchu, Taiwan; and Chia-Hung Lai of Hsinchu, Taiwan. The ’821 Patent also states that the initial

15   assignee of the ’821 Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of Hsin-Chu,

16   Taiwan. On information and belief, Trenchant purports to own by assignment the ’821 Patent. A

17   copy of the ’821 patent is attached hereto as Exhibit B.

18          22.     The ’619 Patent states on its cover that it was issued on April 13, 2004, and names as

19   inventors Hao-Yu Chen, of Kaoshiung, Taiwan; Yee-Chia Yeo of Albany, CA; Fu-Liang Yang of

20   Hsin-Chu, Taiwan; and Chenming Hu of Hsin-Chu, Taiwan. The ’619 Patent also states that the initial

21   assignee of the ’619 Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of Hsin-Chu,

22   Taiwan. On information and belief, Trenchant purports to own by assignment the ’619 Patent. A

23   copy of the ’619 patent is attached hereto as Exhibit C.

24          23.     The ’332 Patent states on its cover that it was issued on March 31, 2009, and names as

25   inventor Shih-I Yang of Taipei, Taiwan. The ’332 Patent also states that the initial assignee of the ’332

26   Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of Hsinchu, Taiwan. On information

27

28
      Complaint for Declaratory Judgment              5                             Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 7 of 14



 1   and belief, Trenchant purports to own by assignment the ’332 Patent. A copy of the ’332 patent is

 2   attached hereto as Exhibit D.

 3           24.    The ’642 Patent states on its cover that it was issued on March 3, 2009, and names as

 4   inventors Chien-Hao Chen of Chuangwei Township, Taiwan; Chun-Feng Nieh of Baoshan Township,

 5   Taiwan; Karen Mai of Jhonghe, Taiwan; and Tze-Liang Lee of Hsinchu, Taiwan. The ’642 Patent also

 6   states that the initial assignee of the ’642 Patent was Taiwan Semiconductor Manufacturing Company,

 7   Ltd. of Hsin-Chu, Taiwan. On information and belief, Trenchant purports to own by assignment the

 8   ’642 Patent. A copy of the ’642 patent is attached hereto as Exhibit E.

 9           25.    The ’846 Patent states on its cover that it was issued on February 24, 2009, and names

10   as inventors Chao-Shun Hsu of San-Shin, Taiwan; Louis Liu of Hsin-Chu, Taiwan; Clinton Chao of

11   Hsin-Chu, Taiwan; and Mark Shane Peng of Hsin-Chu, Taiwan. The ’846 Patent also states that the

12   initial assignee of the ’846 Patent was Taiwan Semiconductor Manufacturing Company, Ltd. of Hsin-

13   Chu, Taiwan. On information and belief, Trenchant purports to own by assignment the ’846 Patent.

14   A copy of the ’846 patent is attached hereto as Exhibit F.

15                           DISPUTE BETWEEN INTEL AND DEFENDANTS
16
             26.    On April 19, 2020, Mr. Fekih-Romdhane, as President and CEO of Longhorn, sent the
17
     Patent Assertion Letter to Intel alleging infringement of the Trenchant patent portfolio and contending
18
     Longhorn was authorized by Trenchant to negotiate a license for Intel to that portfolio.
19
             27.    The Patent Assertion Letter defines Intel to include its “subsidiaries/affiliates” and
20
     specifically accuses Intel of importing into the United States, and selling and offering to sell in the
21
     United States “integrated circuit devices that infringe one or more of the [Trenchant] patents.” It
22
     further accuses Intel of “induc[ing] other companies, such as distributors, resellers and end-users, to
23
     perform one or more of these infringing acts in the United States.”
24
             28.    The Patent Assertion Letter further discusses Longhorn’s intent to license the patent
25
     portfolio to other companies, including Samsung, Micron, SK hynix, Global Foundries, UMC and
26
     SMIC.
27

28
      Complaint for Declaratory Judgment             6                             Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 8 of 14



 1          29.     Intel denied any alleged infringement. Individuals at Intel discussed with Mr. Fekih-

 2   Romdhane potential resolutions of Defendants’ patent infringement allegations. Despite several

 3   conversations, the parties did not reach agreement and concluded their discussions without a resolution

 4   of Defendants’ infringement allegations.

 5                                 COUNT I
       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,056,821
 6

 7          30.     Intel repeats and realleges the allegations in paragraphs 1–29 of its Complaint.

 8          31.     Defendants have asserted and continue to assert that Intel and its subsidiaries/affiliates

 9   infringe one or more claims of the ’821 Patent by importing into, and selling and offering for sale, in

10   the United States certain products and that Intel and its subsidiaries/affiliates induce others to infringe

11   one or more claims of the ’821 Patent. In particular, Defendants alleged that “all integrated circuit

12   devices made using the Intel 10 nm, 14 nm and 20 nm advanced process nodes as shown, for example,

13   [in] Intel i3-812U Cannon Lake using Intel’s 10 nm node FinFet high-k metal gate (HKMG) CMOS

14   process and Intel Broadwell SR217 Core M-5Y10 Microprocessor using 14 nm node FinFet transistor

15   manufacturing process” (collectively, “’821 Patent Accused Products”) infringe at least claims 1, 2, 3,

16   4, 5, 6, 9, 10, 11, 12, 13, and 14 of the ’821 Patent.

17          32.     Intel and Intel’s subsidiaries/affiliates have not and do not directly or indirectly infringe

18   any claim of the ’821 Patent, either literally or under the doctrine of equivalents, through the

19   importation, manufacture, use, sale, and/or offer for sale of the ’821 Patent Accused Products. Intel

20   and Intel’s subsidiaries/affiliates do not indirectly infringe any claim of the ’821 Patent at least because

21   there is no direct infringement.

22          33.     For example, claim 1 of the ’821 Patent, upon which all the ’821 Patent claims depend,

23   requires, inter alia, “forming a trench,” “filling with a sacrificial layer into the trench,” and

24   “planarizing the sacrificial layer.” The ’821 Patent Accused Products are not manufactured by

25   “planarizing the sacrificial layer,” as required by all the claims of the ’821 Patent.

26          34.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

27   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

28
      Complaint for Declaratory Judgment               7                              Case No. 3:21-cv-3398
              Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 9 of 14



 1          35.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

 2   regarding the ’821 Patent.

 3          36.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 4   the ’821 Patent.

 5                                COUNT II
       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO. 6,720,619
 6

 7          37.     Intel repeats and realleges the allegations in paragraphs 1–36 of its Complaint.

 8          38.     Defendants have asserted and continue to assert that Intel and its subsidiaries/affiliates

 9   infringe one or more claims of the ’619 Patent by importing into, and selling and offering for sale, in

10   the United States certain products and that Intel and its subsidiaries/affiliates induce others to infringe

11   one or more claims of the ’619 Patent. In particular, Defendants alleged that “all integrated circuit

12   devices made using the Intel 10 nm and 14 nm advanced node FinFet transistors process, as shown,

13   for example, in Intel i3-812U Cannon using Intel’s 10 nm node FinFet high-k metal gate (HKMG)

14   CMOS process and Intel Broadwell SR217 Core M-5Y10 Microprocessor using 14 nm node FinFet

15   transistor manufacturing process” (collectively, “’619 Patent Accused Products”) infringe at least

16   claims 1, 3, 4, 5, 6, 7, 10, 13, 14, and 15 of the ’619 Patent.

17          39.      Intel and Intel’s subsidiaries/affiliates have not and do not directly or indirectly

18   infringe any claim of the ’619 Patent, either literally or under the doctrine of equivalents, through the

19   importation, manufacture, use, sale, and/or offer for sale of the ’619 Patent Accused Products. Intel

20   and Intel’s subsidiaries/affiliates do not indirectly infringe any claim of the ’619 Patent at least because

21   there is no direct infringement.

22          40.     For example, the ’619 Patent Accused Products do not use semiconductor-on-insulator

23   (SOI) substrates, as required by all claims of the ’619 Patent.

24          41.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

25   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

26          42.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

27   regarding the ’619 Patent.

28
      Complaint for Declaratory Judgment               8                              Case No. 3:21-cv-3398
             Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 10 of 14



 1          43.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 2   the ’619 Patent.

 3                                COUNT III
       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,511,332
 4

 5          44.     Intel repeats and realleges the allegations in paragraphs 1–43 of its Complaint.

 6          45.     Defendants have asserted and continue to assert that Intel and its subsidiaries/affiliates

 7   infringe one or more claims of the ’332 Patent by importing into, and selling and offering for sale, in

 8   the United States certain products and that Intel and its subsidiaries/affiliates induce others to infringe

 9   one or more claims of the ’332 Patent. In particular, Defendants alleged that “all integrated circuit

10   devices made using the vertical array of flash memory cells, as shown, for example, in the Intel B17A

11   512Gb using Intel’s 20 nm 64L 3D2 NAND triple-level cell (TLC) CMOS process in which the

12   vertical NAND flash memory cells are manufactured to provide a stackable flash memory array to

13   increase storage capacity” (collectively, “’332 Patent Accused Products”) infringe at least claims 1, 4,

14   and 5 of the ’332 Patent.

15          46.      Intel and Intel’s subsidiaries/affiliates have not and do not directly or indirectly

16   infringe any claim of the ’332 Patent, either literally or under the doctrine of equivalents, through the

17   importation, manufacture, use, sale, and/or offer for sale of the ’332 Patent Accused Products. Intel

18   and Intel’s subsidiaries/affiliates do not indirectly infringe any claim of the ’332 Patent at least because

19   there is no direct infringement.

20          47.     For example, the ’332 Patent Accused Products products do not include a “source line”

21   or “a plurality of source-lines” as required by all claims of the ’332 Patent.

22          48.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

23   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

24          49.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

25   regarding the ’332 Patent.

26          50.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

27   the ’332 Patent.

28
      Complaint for Declaratory Judgment               9                              Case No. 3:21-cv-3398
             Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 11 of 14



 1                                COUNT IV
       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,498,642
 2

 3          51.     Intel repeats and realleges the allegations in paragraphs 1–50 of its Complaint.

 4          52.     Defendants have asserted and continue to assert that Intel and its subsidiaries/affiliates

 5   infringe one or more claims of the ’642 Patent by importing into, and selling and offering for sale, in

 6   the United States certain products and that Intel and its subsidiaries/affiliates induce others to infringe

 7   one or more claims of the ’642 Patent. For example, the Patent Assertion Letter asserts that Trenchant

 8   owns a portfolio of patents and that “[w]e believe that products of Intel Corporation and its

 9   subsidiaries/affiliates (‘Intel’) infringe [Trenchant’s] patented semiconductor technologies and are

10   made using infringing fabrication methods, and thus require a license” and in particular that Intel’s

11   “integrated circuit devices … infringe one or more of the [Trenchant] patents.” Trenchant’s portfolio

12   includes the ’642 Patent. Further, during the parties’ post-Patent Assertion Letter discussions,

13   Defendants alleged that Intel infringes at least claim 11 of the ’642 Patent.

14          53.     Intel and Intel’s subsidiaries/affiliates have not and do not directly or indirectly infringe

15   any claim of the ’642 Patent, either literally or under the doctrine of equivalents, through the

16   importation, manufacture, use, sale, and/or offer for sale of Intel’s integrated circuit devices. Intel and

17   Intel’s subsidiaries/affiliates do not indirectly infringe any claim of the ’642 Patent at least because

18   there is no direct infringement.

19          54.     For example, Intel’s accused products do not use a “diffusion-retarding region that

20   comprises fluorine,” as required by all claims of the ’642 Patent.

21          55.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

22   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

23          56.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

24   regarding the ’642 Patent.

25          57.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

26   the ’642 Patent.

27

28
      Complaint for Declaratory Judgment              10                              Case No. 3:21-cv-3398
             Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 12 of 14



 1                                COUNT V
       DECLARATORY JUDGMENT OF NON-INFRINGEMENT OF U.S. PATENT NO. 7,494,846
 2

 3          58.     Intel repeats and realleges the allegations in paragraphs 1–57 of its Complaint.

 4          59.     Defendants have asserted and continue to assert that Intel and its subsidiaries/affiliates

 5   infringe one or more claims of the ’846 Patent by importing into, and selling and offering for sale, in

 6   the United States certain products and that Intel and its subsidiaries/affiliates induce others to infringe

 7   one or more claims of the ’846 Patent. For example, the Patent Assertion Letter asserts that Trenchant

 8   owns a portfolio of patents and that “[w]e believe that products of Intel Corporation and its

 9   subsidiaries/affiliates (‘Intel’) infringe [Trenchant’s] patented semiconductor technologies and are

10   made using infringing fabrication methods, and thus require a license” and in particular that Intel’s

11   “integrated circuit devices … infringe one or more of the [Trenchant] patents.” Trenchant’s portfolio,

12   which on information and belief only includes five patents, also includes the ’846 Patent.

13          60.     Intel and Intel’s subsidiaries/affiliates have not and do not directly or indirectly infringe

14   any claim of the ’846 Patent, either literally or under the doctrine of equivalents, through the

15   importation, manufacture, use, sale, and/or offer for sale of Intel’s integrated circuit devices. Intel and

16   Intel’s subsidiaries/affiliates do not indirectly infringe any claim of the ’846 Patent at least because

17   there is no direct infringement.

18          61.     For example, one of the two independent claims of the ’846 Patent, claim 1, requires

19   “a first semiconductor die and a second semiconductor die [that are both] identical [and] … vertically

20   aligned.” The independent claims of the ’846 Patent, claim 12, requires “a first memory die and a

21   second memory die identical to the first memory die,” wherein “the first memory die and the second

22   semiconductor dies are vertically aligned.” Intel’s accused products do not have first and second

23   semiconductor/memory die that are “identical” and “vertically aligned,” as required by all the claims

24   of the ’846 Patent.

25          62.     As a result of the acts described in the foregoing paragraphs, there exists a substantial

26   controversy of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

27

28
      Complaint for Declaratory Judgment              11                              Case No. 3:21-cv-3398
             Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 13 of 14



 1           63.     A judicial declaration is necessary and appropriate so that Intel may ascertain its rights

 2   regarding the ’846 Patent.

 3           64.     Intel is entitled to a judicial declaration that it has not infringed and does not infringe

 4   the ’846 Patent.

 5                                                JURY DEMAND
 6           65.     Pursuant to Fed. R. Civ. P. Rule 38(b), Intel hereby demands a trial by jury on all issues

 7   and claims so triable.

 8                                           PRAYER FOR RELIEF
 9           WHEREFORE, Intel requests that judgment be entered in its favor and prays that the Court

10   grant the following relief:

11           1.      An order enjoining Defendants and their officers, agents, servants, employees,

12   attorneys, and those in active concert or participation with them from asserting infringement or

13   instituting or continuing any action for infringement of the Patents-in-Suit against Intel or its

14   subsidiaries, affiliates, customers (direct or indirect), distributors (direct or indirect), agents (direct or

15   indirect), or contractors (direct or indirect);

16           2.      A declaration that Intel and its subsidiaries/affiliates have not infringed and do not

17   infringe, either directly or indirectly, any claim of the Patents-in-Suit, either literally or under the

18   Doctrine of Equivalents;

19           3.      An order declaring that this is an exceptional case, and awarding Intel its costs and

20   reasonable attorney fees under 35 U.S.C. § 285; and

21           Such other and further relief as this Court may deem just and proper.

22

23

24

25

26

27

28
      Complaint for Declaratory Judgment                12                              Case No. 3:21-cv-3398
           Case 3:21-cv-03398 Document 1 Filed 05/06/21 Page 14 of 14



 1   DATED: May 6, 2021                   Respectfully submitted,
 2                                        KIRKLAND & ELLIS LLP
 3
                                          /s/ Barbara N. Barath
 4
                                          Brandon H. Brown
 5                                        bhbrown@kirkland.com
                                          Barbara N. Barath
 6                                        barbara.barath@kirkland.com
                                          KIRKLAND & ELLIS LLP
 7                                        555 California Street
                                          San Francisco, CA 94104
 8                                        Telephone: (415) 439-1400
                                          Facsimile: (415) 439-1500
 9
                                          Christopher M. Lawless
10                                        christopher.lawless@kirkland.com
                                          KIRKLAND & ELLIS LLP
11                                        555 South Flower Street
                                          Los Angeles, CA 90071
12                                        Telephone: (213) 680-8400
                                          Facsimile: (213) 680-8500
13
                                          Gregory S. Arovas (pro hac vice to be filed)
14                                        greg.arovas@kirkland.com
                                          Todd M. Friedman (pro hac vice to be filed)
15                                        tfriedman@kirkland.com
                                          KIRKLAND & ELLIS LLP
16                                        601 Lexington Avenue
                                          New York, NY 10022
17                                        Telephone: (212) 446-4800
                                          Facsimile: (212) 446-4900
18
                                          Attorneys for Plaintiff Intel Corporation
19

20

21

22

23

24

25

26

27

28
     Complaint for Declaratory Judgment   13                            Case No. 3:21-cv-3398
